DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues in the response filed 01/04/2021 that prior art Vakharia does not disclose the finger clutch is configured to cause the one or more processors of the surgical robots system to pause motion of the robotic surgical tool. A new rejection with respect to Vakharia as modified by Itkowitz has been made below. Further structure limitations with respect to the finger clutch is needed to overcome the prior art of rejection.
The applicant further argues the Double Patenting rejection be held in abeyance until it is determined claims are otherwise allowable. Based on the claim amendments, the Double Patenting rejection has been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0095298 to Vakharia in view U.S. Patent in view of U.S. Patent Publication 2011/0118748 to Itkowitz.
As to claim 1, Vakharia discloses a user device for manipulating a robot surgical tool in a surgical robotic system (abstract, paragraph 58), comprising a device housing (105, figure 2), a tracking sensor (110) in the device housing, configured to generate a plurality of spatial state signals tracking movement of the device housing in six degrees of freedom (figure 2, paragraph 62,63), and wherein the robotic surgical tool is mounted on a surgical robotic arm (152, figure 3, 9, paragraph 63, 103, 131), and wherein the plurality of actuators are coupled to surgical robotic arm and the robotic surgical tool (paragraph 63, 103, 131), and wherein the plurality of spatial state signals are input to one or more processors of the surgical robotic system to control motion of the plurality of actuators for controlling motion of the robotic surgical tool (paragraph 62,63), and a finger clutch (“clutch”, paragraph 129)  but is silent about the clutch is configured to, when pressed, generate a clutch signal to cause the one or more processors of the surgical robotic system to pause motion of the robotic surgical tool regardless of the spatial state signals. However, Vakharia does disclose a clutch is used to activate a clutch signal for other alternative purposes (paragraph 131).

As to claim 2, Vakharia discloses a gripping sensor in the device hosing configured to, when squeezed, generates a grip signal to cause a grip motion of the robots surgical tool, (figure 6, 7, based on “gripping” of 102 and closing of 156,158), wherein the finger clutch, when activated, generates a clutch signal regardless of the grip signal (paragraph 131).
Claims 3-6, 8, 10, 11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0095298 to Vakharia in view of U.S. Patent Publication 2011/0118748 to Itkowitz as applied to claims 1, 2 above, and further in view of U.S. Patent Publication 2001/0011995 to Hinckley.
As to claim 3, Vakharia as modified by Itkowitz discloses the device above including the device housing has a gripping surface (surface of 105, figure 5), wherein the gripping surface includes a surface of revolution about a central axis, wherein the device housing has an housing end, but is silent about the finger 
Hinckley teaches a similar device (joystick control of a device) having a finger clutch (262, figure 17, paragraph 106) mounted on a housing end, wherein the finger clutch includes a conducting pad extending around the central axis (262, figure 17, paragraph 106, the sensors figure 4, 10a-h) for the purpose of using a known conductive sensor pad to provide signals of when the user touches a button. The known buttons and pads of Hinckley on a similar joystick hand actuating device can be used as the finger clutch on the device of Vakharia. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the conductive pad in the form of the finger clutch of Hinckley as the clutch of Vakharia as modified by Itkowitz in order for using a known conductive sensor pad to provide signals of when the user touches a button. Of note: any of the sensors that are taught by Hinckley that have the generic conductive sensor can be used as the finger clutch.
As to claim 4, with the device of Vakharia, Itkowitz, and Hinckley above, Vakharia discloses the surface of revolution includes a gripping surface contour revolved about the central axis (figure 5). 
As to claim 5, with the device of Vakharia, Itkowitz, and Hinckley above, Hinckley further teaches the finger clutch includes a pad mount fixed to the housing end, (the bottom of the button as seen in figure 10h, paragraph 97-101, 
As to claim 6, with the device of Vakharia, Itkowitz, and Hinckley above, Hinckley further teaches the finger clutch includes a clutch cover over the conduce pad, wherein the clutch over includes an outer touch surface having a second surface of revolution about the central axis (the “film” paragraph 106).
As to claim 8, with the device of Vakharia, Itkowitz, and Hinckley above, Hinckley further teaches the pad mount includes a pad surface, and wherein the conductive pad is a conductive tape between the ad surface and the clutch cover (paragraph 106).
As to claim 10, with the device of Vakharia, Hinckley above, Hinckley further teaches a first electrical wire extending through the pad mount (wires as seen in figure 4c), wherein the first electrical wire is electrically coupled to a user interface device processor (200, paragraph 90, figure 4c) mounted within the device housing, and a second electrical wire (wires as seen in figure 4c) joined to the user interface device processor at a first end and joined to the conductive pad a second end (figure 4c). 
As to claim 11, with the device of Vakharia, Hinckley above, Hinckley further teaches the processor is configured to measure a capacitance of the conductive pad, and generate a clutch signal in response to detecting a change in the capacitance (paragraph 76, 77, 103).
As to claim 13, with the device of Vakharia, Hinckley above, Vakharia discloses the user interface processor is configured to generate the clutch signal 
As to claim 14, with the device of Vakharia, Hinckley above, Hinckley further teaches a second conductive pad mounted on the pad mount (either 264, figure 17, or the multiple sensors, in figure 10b-h), and wherein the user interface device processor is configured to detect a sequence of changes in respective capacitances of the conductive pad and the second conductive pad (paragraph 103, the tracking of the movement across the sensors). 
As to claim 15, with the device of Vakharia, Hinckley above, Hinckley further teaches the central axis is an axis of symmetry, wherein the gripping surface is radially symmetric about the axis of symmetry, and wherein the finger clutch includes a clutch cover over the conductive pad (figure 10h, figure 15, paragraph 103).
As to claim 16, with the device of Vakharia, Hinckley above, Hinckley further teaches a user interface device processor configured to measure a capacitance of the conductive pad, and generate a clutch signal in response to detecting a change in the capacitance (paragraph 76, 77, 103).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication 2007/0013336 to Nowlin (paragraph 72,73, clutch can allow the user to manually adjust robotic arm), U.S. Patent Publication 2011/0306986 to Lee (paragraph 189, clutch can enter modes for a teacher or trainer to activate robot), U.S. Patent publication 2014/0094968 to Taylor (paragraph 100, multiple users to operate the robot by activate a clutch signal to transfer control), U.S. Patent Publication 2014/0277747 to Walker (as cited in 892  filed 10/02/20220, reference H, paragraph 27, clutch allows a user to re-grip based on a limited range of the controller) all discloses similar devices combinable and/or capable of providing evidence on the finger clutch signal can case the surgical robot system to pause motion based on different purposes. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771